            Case 6:19-cv-00319-AA         Document 1   Filed 03/05/19     Page 1 of 5




John R. Barhoum, OSB No. 045150
Email: john.barhoum@chockbarhoum.com
Chock Barhoum LLP
121 SW Morrison Street, Suite 415
Portland, OR 97204
Telephone: 503.223.3000

       Attorneys for Defendant Walmart, Inc.




                            UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                     EUGENE DIVISION


DARCY BUDREAU,                                                          Case No. 6:19-cv-00319
                             Plaintiff,

       v.                                          DEFENDANT’S NOTICE OF
                                                   REMOVAL
WALMART, INC., a foreign corporation,
                                                   JURY TRIAL DEMANDED
                             Defendant.


       PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. § 1441, § 1446, and § 1332(a),

Defendant Walmart, Inc. (“Defendant”) removes this action from the Circuit Court of the State of

Oregon for the County of Marion to the United States District Court for the District of Oregon,

Eugene Division pursuant to LR 3-2(a)(3).

                                     RELEVANT FACTS

       On February 11, 2019, Plaintiff served Defendant with a Summons and Complaint

captioned Darcy Budreau v. Walmart, Inc., Case No. 19CV06700, filed in the Circuit Court for


 Page 1     DEFENDANT’S NOTICE OF REMOVAL
            Case 6:19-cv-00319-AA        Document 1       Filed 03/05/19     Page 2 of 5




the State of Oregon for the County of Marion. See Declaration of John R. Barhoum (“Barhoum

Decl.”), ¶2. Copies of the Summons and Complaint are attached hereto as Exhibits A and B,

respectively. Id. These documents, taken together, constitute all process, pleadings, and orders

served on Defendant in that action up to the present date. Id.

                                 GROUNDS FOR REMOVAL

       Pursuant to 28 U.S.C. § 1441(a), a defendant may remove an action filed in the state court

to the United States District Court if the district court has diversity jurisdiction over the action.

This action is one over which the district court has diversity jurisdiction under 28 U.S.C. §

1332(a)(1). The grounds for removal of this action are:

       1.      Plaintiff’s principle claims for relief against Defendant exceed $75,000. Plaintiff

seeks damages of $226,000.00. Complaint ¶13-15.

       2.      Plaintiff and Defendant are residents of different states. Plaintiff resides in Oregon

and Defendant is a Delaware foreign business corporation. See Complaint ¶1-2; see also

Defendant’s Corporate Disclosure Statement (being filed concurrently). Defendant’s principal

place of business in Arkansas. Barhoum Decl., ¶3. Therefore, the United States District Court has

diversity jurisdiction pursuant to 28 U.S.C. § 1332(a)(1).

       3.      This Notice of Removal is timely pursuant to 28 U.S.C. § 1446(b), as less than 30

days have elapsed since copies of the Summons and Complaint were served on Defendant. A copy

of the Affidavit of Service provided by Plaintiff is attached hereto as Exhibit C. Barhoum Decl.,

¶2.

       4.      No further proceedings have occurred in the Circuit Court of the State of Oregon

for the County of Marion as of the date of this removal other than outlined herein.

///


 Page 2     DEFENDANT’S NOTICE OF REMOVAL
            Case 6:19-cv-00319-AA       Document 1      Filed 03/05/19    Page 3 of 5




       5.      Counsel for Defendant will file a copy of this Notice of Removal with the Clerk of

the Circuit Court of the State of Oregon for the County of Marion and will give notice of the same

to Plaintiff as required by 28 U.S.C. § 1446(d).

       WHEREFORE, Defendant prays that this action be removed from the Circuit Court for the

State of Oregon for the County of Marion and placed on the docket of the United States District

Court for the District of Oregon in the Eugene Division.


       DATED this 5th day of March, 2019.

                                          CHOCK BARHOUM LLP



                                          John R. Barhoum, OSB No. 045150
                                          Email: john.barhoum@chockbarhoum.com
                                              Attorneys for Defendant Walmart Inc.




 Page 3     DEFENDANT’S NOTICE OF REMOVAL
            Case 6:19-cv-00319-AA           Document 1   Filed 03/05/19     Page 4 of 5




John R. Barhoum, OSB No. 045150
Email: john.barhoum@chockbarhoum.com
Chock Barhoum LLP
121 SW Morrison St., Suite 415
Portland, OR 97204
Telephone: 503.223.3000

       Attorneys for Defendant Walmart, Inc.




                             UNITED STATES DISTRICT COURT

                                     DISTRICT OF OREGON

                                       EUGENE DIVISION


DARCY BUDREAU,                                                            Case No. 6:19-cv-00319
                               Plaintiff,

       v.                                            CERTIFICATE OF SERVICE

WALMART, INC., a foreign corporation

                               Defendant.
       I hereby certify that a true copy of the foregoing DEFENDANT’S NOTICE OF

REMOVAL was served on:
 Jeffrey A. Trautman                                      By hand delivery
 Trautman Law, LLC                                        By first-class mail*
 P.O. Box 549                                             By electronic service through ECF
 Salem, OR 97308                                           system as identified on the Notice
         Attorneys for Plaintiff                           of Electronic Filing (NEF)
                                                          By facsimile transmission
                                                           Fax #: (503) 419-6079
                                                          By e-mail:
                                                           jeff@trautmanlawfirm.com

       *With first-class postage prepaid and deposited in Portland, Oregon.

Page 1      CERTIFICATE OF SERVICE
         Case 6:19-cv-00319-AA    Document 1    Filed 03/05/19   Page 5 of 5




     DATED this 5th day of March, 2019.

                                 CHOCK BARHOUM LLP



                                 John R. Barhoum, OSB No. 045150
                                 Email: john.barhoum@chockbarhoum.com
                                    Attorneys for Defendant Walmart Inc.




Page 2   CERTIFICATE OF SERVICE
